Citation Nr: 1532554	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  08-06 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to November 1968, including service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision of the Manchester, New Hampshire, Regional Office (RO) of the Department of Veterans Affairs (VA).

On his March 2008 substantive appeal, the Veteran requested to testify at a video conference hearing.  In April 2008, the Veteran withdrew his hearing request.  

The Board remanded this case in both August 2011 and February 2014 for further development.  


FINDING OF FACT

The Veteran's hearing loss and tinnitus are causally related to his in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. §§ 5107; 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Both private and VA medical evidence show that the Veteran suffers from bilateral hearing loss and tinnitus.  The current disability criterion is met.  

The Veteran's service treatment records do not show complaints of or treatment for bilateral hearing loss or tinnitus during his active service.  His November 1968 report of medical examination at separation did not show that he suffered from hearing loss for VA purposes, nor did it show a threshold shift from his entrance examination.  On his November 1968 report of medical history at separation, the Veteran denied suffering from "ear, nose, or throat trouble."  

That said, the Veteran has discussed his history of in-service noise exposure.  In an October 2003 letter submitted for a separate claim, the Veteran stated that he was present in Vietnam during the Tet Offensive, and that he was exposed to incoming rocket and mortar fire.  In a September 2007 letter, the Veteran stated that he served in Vietnam near a helicopter pad and a tank and motor repair shop.  He also stated that he was exposed to rocket and mortar fire.  

His account is corroborated by a September 2007 letter from a fellow soldier, J.K.S.  He wrote that he served with the Veteran in Vietnam, and stated that they were frequently exposed to noise from motors, tanks, and helicopters.  He described this noise as "deafening."  He also discussed incoming mortar and rocket rounds as described by the Veteran.  

Given the competent and credible statements from the Veteran and from J.K.S., the Board concludes that the Veteran was exposed to acoustic trauma during his active service.  The in-service incurrence criterion is satisfied.  

The only remaining question is whether the Veteran's current bilateral hearing loss and tinnitus are related to his in-service noise exposure.  On this point, there are competing opinions.  

In support of his claim, the Veteran submitted three letters from his private treatment providers.  The first, from J.M.Z., M.D. in July 2007, stated that the Veteran's "hearing symptoms are likely noise induced given the significant amount of acoustic trauma [he was] exposed to during the Vietnam War."  

In a second, more detailed letter from August 2007, Dr. J.M.Z. stated that the Veteran's hearing loss "is most likely the result of noise exposure in Vietnam."  He also stated that "significant noise exposure can result in acute hearing loss as well as predispose people to rapid progression of hearing loss at a later age."  

In an August 2008 letter, J.P.B., MD, wrote that the Veteran had a significant history of noise exposure during his active service with no severe post-service noise exposure.  Dr. J.P.B. stated that, given the Veteran's "history of exposure and the pattern of hearing loss demonstrated by his audiogram, I think there is no question that his hearing loss is due to the multiple sources of noise exposure he received while serving in Vietnam."  

In contrast, VA examiners in examinations of January 2012 and March 2014 concluded that it is less likely than not that the Veteran's current bilateral hearing loss and tinnitus are related to his active service.  

The Board grants less probative value to the opinions of the two VA examiners.  Notably, despite the statements from both the Veteran and J.K.S., both examiners downplayed the Veteran's in-service noise exposure, concentrating instead on his audiometric testing results from his active service.  


At this point, given the inability of VA examiners to offer adequate opinions regarding the etiology of the Veteran's hearing loss, the Board believes that remanding the case for new examinations and opinions would be futile.  Instead, the Board concludes that the evidence here is, at the least, in equipoise.  Resolving all reasonable doubt in favor of the Veteran, the Board determines that service connection for bilateral hearing loss and tinnitus is warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
M. N. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


